In two related actions, inter alia, for specific performance of a contract dated August 8, 1975, the defendant Metropolitan Transportation Authority appeals from so much of an order of the Supreme *791Court, Queens County (Hart, J.) entered August 9, 2006, as denied its motion pursuant to CPLR 3211 (a) to dismiss the complaint insofar as asserted against it in action No. 2.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the motion of the defendant Metropolitan Transportation Authority to dismiss the complaint insofar as asserted against it in action No. 2 is granted.
The plaintiffs have failed to state a cause of action against the defendant Metropolitan Transportation Authority (hereinafter the MTA) for specific performance of a contract dated August 8, 1975. Accordingly, the Supreme Court should have granted that branch of the MTA’s motion which was pursuant to CPLR 3211 (a) (7) to dismiss the complaint insofar as asserted against it in action No. 2 (see Amalgamated Transit Union Local 1181, AFL-CIO v City of New York, 45 AD3d 788 [2007] [decided herewith]).
The parties’ remaining contentions either are without merit or need not be reached in light of our determination. Schmidt, J.P., Rivera, Florio and Balkin, JJ., concur.